
	
		II
		111th CONGRESS
		1st Session
		S. 377
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2009
			Mr. Grassley (for
			 himself and Mr. Harkin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the United States courthouse
		  located at 131 East 4th Street in Davenport, Iowa, as the James A. Leach
		  United States Courthouse. 
	
	
		1.DesignationThe United States courthouse located at 131
			 East 4th Street in Davenport, Iowa, shall be known and designated as the
			 James A. Leach United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 James A. Leach United States Courthouse.
		
